EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with George Howarah on 7/12/22.  The application has been amended as follows: 
33.	(Currently Amended) A method of wireless communication performed by a
network entity, comprising:
determining a set of resources, in a set of physical multicast channel symbols between a first cell acquisition
subframe and a second cell acquisition subframe, for receiving a first type of reference signal for
channel estimation,
wherein one or more resources, of the set of resources, corresponding to the first
type of reference signal and in each physical multicast channel symbol, of the set of physical multicast channel symbols, are defined based at least in part on a vertical shift parameter based at least in part on:
a system frame number,
an orthogonal frequency division multiplexing symbol index,
a time stagger parameter, and
a quantity of physical multicast channel symbols occurring between the first cell
acquisition subframe and the second cell acquisition subframe; and
transmitting one or more reference signal transmissions in accordance with the set of
resources.
36.	(Currently Amended) A network entity for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to:
determine a set of resources, in a set of physical multicast channel symbols between a first cell acquisition subframe and a second cell acquisition subframe, associated with a first type of reference signal for channel estimation,
wherein one or more resources, of the set of resources, corresponding to the first type of reference signal and in each physical multicast channel symbol, of the set of physical multicast channel symbols, are defined based at least in part on a vertical shift parameter based at least in part on:
a system frame number,
an orthogonal frequency division multiplexing symbol index,
a time stagger parameter, and
a quantity of physical multicast channel symbols occurring between the
first cell acquisition subframe and the second cell acquisition subframe; and
transmit one or more reference signal transmissions in accordance with the set of resources.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 10-12, 17-21, 23, 24, 31, 33, 34, 36, 37 and 39-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art reference to Wang et al. (U.S. Patent App. Pub. No. 2017/0048820) discloses a MBSFN configuration method where frequency offsets for reference signals are based on a symbol index and other parameters, prior art reference to Chen et al. (U.S. Patent App. Pub. No. 2019/0372617) discloses a cell-specific frequency shift (vshift) determined based on radio frame index or subframe index, and prior art reference to You et al. (U.S. Patent App. Pub. No. 2017/0171842) discloses that a v-shift value may depend on cell ID, UE ID, OFDM symbol index, sTTI index and/or subframe index.  However, the prior art of record fails to disclose determining a set of resources in a set of multicast channel symbols between CAS subframes, wherein resources are defined based on a vertical shift parameter based at least in part on a system frame number, an OFDM symbol index, a time stagger parameter, and a quantity of multicast channel symbols between the first CAS subframe and the second CAS subframe, as recited in claims 1, 21, 33 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/13/2022